UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.

ODELL THOMAS, a/k/a Oakie
                                                               No. 94-5528
Thomas, a/k/a Junior Thomas, a/k/a
Oakie Oaks Thomas, a/k/a Julian
Thomas, a/k/a Odell Thomas, Jr.,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                             No. 94-5530

WENDELL THOMAS,
Defendant-Appellant.

Appeals from the United States District Court
for the Eastern District of North Carolina, at Fayetteville.
W. Earl Britt, District Judge.
(CR-93-58)

Submitted: December 14, 1995

Decided: January 3, 1996

Before ERVIN, Chief Judge, and WIDENER and WILKINS,
Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________
COUNSEL

Carl G. Ivarrson, Jr., Fayetteville, North Carolina; G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellants. Janice McKenzie Cole, United States Attorney, Peter J.
Curtin, Special Assistant United States Attorney, Fort Bragg, North
Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Odell Thomas ("Odell") and Wendell Thomas ("Wendell") appeal
their convictions for conspiracy to distribute crack cocaine in viola-
tion of 21 U.S.C. § 846 (1988). The two brothers, along with their
brother Lyndell, were convicted of the conspiracy charges following
a jury trial. Each brother was also convicted of substantive drug
charges. Odell and Wendell's attorneys filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), contending that the
evidence was insufficient to support their conspiracy convictions, but
asserting that there are no meritorious issues for appeal. Odell and
Wendell were notified of their right to file supplemental briefs, but
neither has done so.

In evaluating the sufficiency of the evidence to support a convic-
tion, we view the evidence in the light most favorable to the govern-
ment, and determine if any rational trier of fact could have found the
defendant guilty beyond a reasonable doubt. Glasser v. United States,
315 U.S. 60, 80 (1942); United States v. Tresvant, 677 F.2d 1018,
1021 (4th Cir. 1982). Furthermore, we accord the benefit of all rea-
sonable inferences to the government. Tresvant , 677 F.2d at 1021.

The Government offered ample evidence that a conspiracy existed
between the three brothers. Undercover agents purchased a total of

                    2
35.8 grams of crack cocaine from the Thomas brothers over the
course of three months in the spring of 1993. The evidence at trial
showed that the brothers answered each others' pagers and vouched
for each others' credibility with the undercover drug agents. During
one telephone conversation, a Government agent spoke with both
Odell and Wendell to arrange a sale of crack cocaine, and both broth-
ers were present at the scene of the proposed transaction. Odell intro-
duced himself to the undercover agents as "Wendell's brother" and
stated that either he or his brother could provide them with any
cocaine they needed. Odell also gave the agents his pager number and
Wendell's pager number for future cocaine sales. We find this evi-
dence sufficient to support Odell and Wendell's conspiracy convic-
tions.

In accordance with the requirements of Anders , we have thor-
oughly examined the entire record in this case and find no meritorious
issues for appeal. We therefore affirm the convictions and sentences
of Odell and Wendell Thomas.

This court requires that counsel inform his client, in writing, of his
right to petition the Supreme Court for further review. If the client
requests that a petition be filed, but counsel believes that such a peti-
tion would be frivolous, then counsel may move in this court for leave
to withdraw from representation. Counsel's motion must state that a
copy thereof was served on the client. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

AFFIRMED

                     3